Case 1:19-cv-01019-JMS-MPB Document 78 Filed 08/28/20 Page 1 of 1 PageID #: 906
         Case: 20-2624  Document: 1-3     Filed: 08/27/2020  Pages: 1



      UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



 Everett McKinley Dirksen United States Courthouse                             Office of the Clerk
         Room 2722 - 219 S. Dearborn Street                                   Phone: (312) 435-5850
              Chicago, Illinois 60604                                         www.ca7.uscourts.gov




                                          NOTICE OF DOCKETING - Short Form
  August 27, 2020


  To:         Roger A. G. Sharpe
              District/Bankruptcy Clerk

  The below captioned appeal has been docketed in the United States Court of Appeals for the
  Seventh Circuit:

                     Appellate Case No: 20-2624

                     Caption:
                     CALVIN JACKSON,
                     Plaintiff - Appellant

                     v.

                     REGIONS BANK,
                     Defendant - Appellee


                     District Court No: 1:19-cv-01019-JMS-MPB
                     Clerk/Agency Rep Roger A. G. Sharpe
                     District Judge Jane Magnus-Stinson

                     Date NOA filed in District Court: 08/27/2020


  If you have any questions regarding this appeal, please call this office.



  form name: c7_Docket_Notice_short_form(form ID: 188)
